Norval, C. J.
Edward’Faust brought suit in the district court of Boyd county to enjoin the sale of his lands to satisfy a *245certain judgment recovered Tby the defendant William Deering & Company against one S. P. Jamison in the county court of Holt county. The cause was heard in the court below upon the petition of the plaintiff, the answer of the defendants therein, the reply of the plaintiff, and the evidence. Transcript, page 22. From a decree, in favor of plaintiff, the defendants have prosecuted this appeal.
A judgment of affirmance must be entered in this court, since the petition supports the decree, and the reply of the plaintiff is not to be found in the record, and the bill of exceptions attached to the transcript is not authenticated by the clerk of the trial court.
Affirmed.